{¶ 7} I respectfully dissent from the majority opinion. I do not believe that an indictment that clearly follows the language of the charged offense must also list the elements of a predicate offense that has been identified. *Page 549 
 {¶ 8} In this case, Buehner was indicted on a charge of ethnic intimidation in violation of R.C. 2927.12. The ethnic intimidation statute provides:
  (A) No person shall violate section 2903.21, 2903.22,  2909.06, or 2909.07, or division (A)(3), (4), or (5) of section 2917.21 of the Revised Code by reason of the race, color, religion, or national origin of another person or group of persons.
  (B) Whoever violates this section is guilty of ethnic intimidation. Ethnic intimidation is an offense of the next higher degree than the offense the commission of which is a necessary element of ethnic intimidation.
R.C. 2927.12.
 {¶ 9} The predicate offense for the ethnic intimidation charge in this case was R.C. 2903.21, aggravated menacing. Specifically, the indictment provided that Buehner "did violate Section 2903.21 of the Revised Code by reason of race, color, religion, or national origin of another person or group of persons."
 {¶ 10} After being indicted, Buehner filed a motion for a bill of particulars. The state provided Buehner with a bill of particulars and discovery responses that further described the offense charged. Nevertheless, the trial court dismissed the indictment, finding that it was defective because it did not spell out the elements of the predicate offense and that merely citing a statute was not proper.
 {¶ 11} R.C. 2941.05 sets forth what information an indictment or other charging instrument must contain. The statute provides:
  In an indictment or information charging an offense, each count shall contain, and is sufficient if it contains in substance, a statement that the accused has committed some public offense therein specified. Such statement may be made in ordinary and concise language without any technical averments or any allegations not essential to be proved. It may be in the words of the section of the Revised Code describing the offense or declaring the matter charged to be a public offense, or in any words sufficient to give the accused notice of the offense of which he is charged.
 {¶ 12} The Supreme Court of Ohio has held that an indictment meets constitutional requirements if it, "`first, contains the elements of the offense charged and fairly informs a defendant of the charge against which he must defend, and, second, enables him to plead an acquittal or conviction in bar of future prosecutions for the same offense.'" State v. Childs (2000),88 Ohio St.3d 558, 565, 728 N.E.2d 379, quoting Hamling v. United States
(1974), 418 U.S. 87, 117-118, 94 S.Ct. 2887, 41 L.Ed.2d 590. In this case, the indictment clearly set forth the essential elements of the offense with which Buehner was charged, ethnic intimidation. One of the essential elements of this crime is that the defendant *Page 550 
violate one of the predicate offenses set forth in the ethnic intimidation statute. However, it is the predicate statute itself, not the elements of the predicate offense, that is an essential element of the primary offense.
 {¶ 13} In State v. Landrum (1990), 53 Ohio St.3d 107, 119,559 N.E.2d 710, the court held that Crim.R. 7(B) authorizes indictments to utilize the words of the applicable section of the statute. There is no requirement that the elements of an underlying charge or predicate offense be set forth in the indictment, especially when a bill of particulars may be used to obtain additional information. See State v. Murphy (1992),65 Ohio St.3d 554, 583, 605 N.E.2d 884; State v. Smith, Cuyahoga App. No. 83007, 2004-Ohio-3619, 2004 WL 1532296. The state is not required to list each element of the underlying crime, so long as the indictment provides the accused with sufficient notice and the means of identifying the nature of the underlying crime the accused is alleged to have committed. State v. Martin (June 26, 1998), Lake App. No. 96-L-157, 1998 WL 553011.
 {¶ 14} Thus, an indictment that employs substantially the same words of a statute describing the offense is sufficient to provide a defendant with notice of the offense with which he is charged. State v. Houseman (June 23, 1992), Allen App. No. 1-92-23, 1992 WL 142382. Moreover, when a statute sets forth a predicate offense that must be violated, an indictment is not fatally flawed when it refers to that statute for the predicate offense without specifically identifying the elements of that offense. Id.; see, also, State v. Nieves (Feb. 26, 1997), Lorain App. No. 96CA006379, 1997 WL 89213; State v. Saunders
(Dec. 1, 1993), Ross App. No. 1896, 1993 WL 524968.
 {¶ 15} In this case, the indictment language followed the words of the ethnic-intimidation statute, R.C. 2927.12. It identified one of the predicate offenses listed, R.C. 2903.21. Nothing in R.C. 2927.12 requires the words or elements of the predicate offense to be included; it simply requires the statutory section of the predicate offense to be identified.
 {¶ 16} The indictment was clearly sufficient to provide Buehner with notice of the offense charged against him. It is also clear from the record that the state provided Buehner with a bill of particulars and discovery responses that further apprised him of the details of the offense charged. I would find that there were no fatal defects in the indictment and that the trial court abused its discretion in dismissing the action.
 {¶ 17} I further disagree with the majority's reliance onState v. Wisniewski (Nov. 9, 2000), Cuyahoga App. No. 77152, 2000 WL 1689714. In Wisniewski, this court found that an indictment on an ethnic-intimidation charge was defective because it failed to specify the elements of the predicate offense. The court indicated that the degree of the ethnic-intimidation offense was dependent upon the degree of the underlying predicate offense. However, R.C. 2945.75(A)(1) *Page 551 
provides that "[w]hen the presence of one or more additional elements makes an offense one of more serious degree[,] [t]he affidavit, complaint, indictment, or information either shall state the degree of the offense which the accused is alleged to have committed, or shall allege such additional element or elements. Otherwise such affidavit, complaint, indictment, or information is effective to charge only the least degree of the offense." Because the failure to specify the degree of the predicate offense for ethnic intimidation would result in a charge for the least degree of the offense, the degree of the predicate offense is not a material element of the crime.
 {¶ 18} Further, I would follow the authority cited in this dissent and find that the indictment in this case, which employed substantially the same words of the statute describing the offense of ethnic intimidation, was sufficient to provide Buehner with notice of the offense with which he was charged.